UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 3 ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54736 IDLE MEDIA, INC. (Exact name of registrant as specified in its charter) Nevada 26-2818699 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 216 S. Centre Avenue, Leesport, PA (Address of principal executive offices) (Zip Code) (484) 671-2241 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No ☒ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No ☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer  (Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ☒ The number of shares of Common Stock, $0.001 par value, outstanding on December 30, 2013 was 60,746,743 shares. 1 IDLE MEDIA, INC. QUARTERLY PERIOD ENDED JUNE 30, 2012 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Forward-Looking Statements 3 Where You Can Find Other Information 3 Item 1. Financial Statements (unaudited) (restated) 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures 26 2 EXPLANATORY NOTE The purpose of this Amendment No. 3 to Idle Media, Inc.’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2012 as originally filed with the Securities and Exchange Commission on August 17, 2012 (as amended on September 7, 2012 and September 28, 2012) is to correct errors in the financial statements as described in Note 1 of the Notes to Consolidated Financial Statements. Necessary conforming changes have been made in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and other text discussing financial information, as applicable . FORWARD-LOOKING STATEMENTS This Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)regarding, among other things, our results of operations, liquidity, cash flows and business prospects. These forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which could cause our actual results to differ materially from those reflected in the forward-looking statements. Factors that could cause or contribute to such differences include, among other things: ● our ability to diversify our operations; ● our ability to implement our business plan; ● our ability to attract key personnel; ● our ability to operate profitably; ● our ability to efficiently and effectively finance our operations, including capital expenditures and/or general working capital; ● inability to achieve future sales levels or other operating results; ● inability to raise additional financing on term acceptable to us for working capital or other corporate purposes; ● inability to efficiently manage our operations; ● the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operations, and they may require management to make estimates about matters that are inherently uncertain; ● the fact that we have had and continue to have material weaknesses in our internal control over financial reporting; ● deterioration in general or regional economic conditions; ● changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; ● state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; as well as other risks, including those set forth in Item 1A “Risk Factors,” discussed in Amendment No. 5 to our Registration Statement on Form 10. Forward-looking statements may appear throughout this Report, including without limitation, in Part I, Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements generally can be identified by words such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” “will be,” “will continue,” “will likely result,” and similar expressions. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements, except as required by law. Given these risks and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. Throughout this Report, references to “we,” “our,” “us,” “Idle,” “IDLM,” the “Company” and similar terms refer to Idle Media, Inc. and its subsidiaries, unless the context indicates otherwise. WHERE YOU CAN FIND OTHER INFORMATION Our website is www.idlemedia.com. Information contained on our website is not part of this Report. Information that we furnish or file with the SEC, including our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to, or exhibits included in, these reports are available for download, free of charge, on our website soon after such reports are filed with or furnished to the SEC. Our SEC filings, including exhibits filed therewith, are also available at the SEC’s website at www.sec.gov. You may obtain and copy any document we furnish or file with the SEC at the SEC’s public reference room at treet, NE, Room 1580, Washington, D.C. 20549. You may obtain information on the operation of the SEC’s public reference facilities by calling the SEC at 1-800-SEC-0330. You may request copies of these documents, upon payment of a duplicating fee, by writing to the SEC at its principal office at treet, NE, Room 1580, Washington, D.C. 20549. 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. IDLE MEDIA, INC CONSOLIDATED BALANCE SHEETS (Unaudited) (Restated) June 30, September 30, ASSETS Current assets: Cash and cash equivalents $ 798,999 $ 1,120,677 Accounts receivable 163,695 259,752 Prepaid expenses 40,000 33,000 Total current assets 1,002,694 1,413,429 Fixed assets, net 28,320 2,351 Intangible assets, net 24,507 36,650 Total assets $ 1,055,521 $ 1,452,430 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 84,482 $ 142,178 Deferred revenue 16,032 15,109 Accrued expenses and other current liabilities 365,246 539,979 Total current liabilities 465,760 697,266 Total liabilities 465,760 697,266 Stockholders' equity: Preferred stock, $.001 par value; 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value; 100,000,000 shares authorized, 58,483,250 shares issued and outstanding at June 30, 2012 and September 30, 2011 58,483 58,483 Additional paid-in capital 29,798 17,223 Related party receivable ) ) Retained earnings 764,210 703,939 Total stockholders' equity 589,761 755,164 Total liabilities and stockholders' equity $ 1,055,521 $ 1,452,430 The accompanying notes are an integral part of these consolidated financial statements. 4 IDLE MEDIA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Restated) Three months ended June 30, Nine months ended June 30, Advertising and sponsorship revenue $ 972,846 $ 664,254 $ 2,617,549 $ 1,981,862 Subscription and gaming revenue 34,933 14,708 135,347 14,708 Other revenue - - 4,380 - Total revenue 1,007,779 678,962 2,757,276 1,996,570 Cost of sales 435,452 329,371 999,437 919,520 Gross Profit 572,327 349,591 1,757,839 1,077,050 Operating expenses: Selling, general and administrative 636,450 409,440 1,570,682 761,441 Depreciation and amortization 5,180 3,051 14,172 8,893 Research and development - 12,399 3,316 19,523 Total operating expenses 641,630 424,890 1,588,170 789,857 Income (loss) from operations ) ) 169,669 287,193 Net income (loss) before provision for income taxes ) ) 169,669 287,193 Provision for income taxes 24,065 26,355 ) ) Net income (loss) $ ) $ ) $ 110,271 $ 186,676 Income (loss) per common share - Basic $ ) $ ) $ 0.00 $ 0.00 Weighted average shares of common stock outstanding - basic 58,483,250 58,483,250 58,483,250 58,483,250 The accompanying notes are an integral part of these consolidated financial statements. 5 IDLE MEDIA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Restated) Nine months ended June 30, Cash flows from operating activities: Net income $ 110,271 $ 186,676 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization 14,172 8,893 Changes in operating assets and liabilities: Accounts receivable 96,057 32,023 Related party receivable ) ) Prepaid expenses ) - Accounts payable ) 27,958 Deferred revenue 923 - Accrued expenses and other current liabilities ) 227,583 Net cash (used in) provided by operating activities ) 477,380 Cash flows from investing activities: Purchase of fixed assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Deemed distribution to related party ) - Net cash used in financing activities ) - Net increase (decrease) in cash ) 474,242 Cash and cash equivalents beginning of period 1,120,677 428,142 Cash and cash equivalents at end of period $ 798,999 $ 902,384 Supplemental disclosure of cash flow information: Interest paid $ - $ - Income taxes paid $ - $ - Non-cash investing and financing activities: Accounts payable assumed by related party $ ) $ - The accompanying notes are an integral part of these consolidated financial statements. 6 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The unaudited consolidated interim financial statements included herein, presented in accordance with United States generally accepted accounting principles (“GAAP”) and stated in US dollars, have been prepared by Idle Media, Inc. (together with its subsidiaries, the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. These statements reflect all adjustments, consisting of normal recurring adjustments, which in the opinion of management are necessary for fair presentation of the information contained therein. These consolidated interim financial statements should be read in conjunction with the audited consolidated financial statements of the Company for the fiscal year ended September 30, 2011 and notes thereto included in Amendment No. 5 to the Company’s Registration Statement on Form 10 filed with the SEC. The Company follows the same accounting policies in the preparation of interim reports. Results of operations for interim periods are not necessarily indicative of results for the entire year. Organization The Company is a digital media company which develops and maintains a family of websites focused on the urban market. Foremost of these sites is DatPiff.com, a mixtape website launched in 2005 that features Rap and Hip-hop music. The Company’s other sites include HipHopEarly.com, which streams Hip-hop tracks of the day, and Clipcartel.com, a video site featuring music videos, artist interviews and viral clips. Additionally, the Company has a games division and has developed and maintains both web-based games and mobile apps. The Company was incorporated under the laws of the State of Nevada on April 25, 2008 as “National Golf Emporium, Inc.” On February 23, 2010, the Company amended its articles of incorporation and changed its name to Idle Media, Inc. On March 18, 2010, the Company entered into a Stock Exchange Agreement and Plan of Reorganization (the “Exchange Agreement”) with Zoeter, LLC (formerly Idle Media, LLC) (“Zoeter”) to acquire 100% of the issued and outstanding membership units of DatPiff, LLC (“DatPiff”) in consideration for the issuance to Zoeter of 40,000,000 restricted shares of common stock of Idle Media, Inc. (the “Exchange”). Closing of the Exchange was contingent upon DatPiff supplying its audited financial statements as required by Regulation S-X of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) among other terms and conditions specified in the Exchange Agreement. In connection with the Exchange Agreement, Bryan Sawarynski, the then principal shareholder of the Company, holding 69,000,000, or approximately 85%, of the 81,483,250 then total issued and outstanding shares of common stock of the Company, agreed to cancel his ownership of 63,000,000 common shares (the “Cancellation”). Subsequent to the Cancellation, Mr. Sawarynski held 6,000,000 shares of common stock of the Company. On May 19, 2010, the Exchange and Cancellation were completed, resulting in a change in control of the Company, with Zoeter owning 40,000,000 shares of common stock of the Company, or 68.4% of the 58,483,250 then total issued and outstanding shares. As a result of the consummation of the Exchange, (i) DatPiff became a wholly-owned subsidiary of the Company and (ii) the Company succeeded to the business of DatPiff as its sole business. Also, Marcus Frasier (the sole member of Zoeter) and Kyle Reilly were elected directors of the Company and appointed as its executive officers. For accounting purposes, the acquisition of DatPiff by Idle Media, Inc. has been recorded as a reverse acquisition of a public company and recapitalization of DatPiff based on the factors demonstrating that DatPiff represents the accounting acquirer. The Company changed its business direction and now develops and manages DatPiff.com, a website of free mixtapes for consumers to download music from new and upcoming Rap and Hip Hop artists, as well as other music, music video and game websites and mobile phone applications. Principles of Consolidation The unaudited consolidated financial statements include the accounts of Idle Media, Inc. (Nevada corporation) and its wholly-owned subsidiary DatPiff, LLC (Pennsylvania limited liability company). All significant inter-company balances and transactions have been eliminated. Idle Media, Inc. and DatPiff are collectively referred herein to as the “Company”. 7 Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ significantly from those estimates. Restatement The Company initially filed its Registration Statement on Form 10 reporting Zoeter, the Company’s majority shareholder which is owned by Marcus Frasier, Chief Executive Officer and President of the Company, as a variable interest entity under Accounting Standards Codification (“ASC”) 810-10-45-16, “ Variable Interest Entity ”. On January 3, 2013, the Company determined that it is no longer able to conclude that Zoeter constitutes a variable interest entity, necessitating the restatement of its financial statements (the “Restatement”). In addition, the Company determined that during the fiscal years ended September 30, 2010 and 2011, certain revenues recorded by Zoeter were derived by DatPiff.com, an asset of DatPiff and therefore properly allocable to DatPiff, and that Zoeter had little activity requiring subordinated financial support, as a result of which certain expenses recorded by Zoeter were properly allocable to DatPiff. These amounts had previously been eliminated in consolidation. Zoeter created DatPiff.com in 2008. Zoeter established and maintained bank and PayPal accounts that received payments in connection with DatPiff.com. When Zoeter subsequently transferred the website to its then wholly-owned subsidiary, DatPiff, on March 15, 2009 the bank and PayPal accounts connected with DatPiff.com remained with Zoeter. Following consummation of the Exchange on May 19, 2010, because of logistical problems in creating a new PayPal account for the Company related to DatPiff.com, or transferring the existing PayPal account to the Company, certain cash generated by DatPiff.com continued to be paid into the PayPal account owned by Zoeter. Zoeter continued to record cash receipts and disbursements as revenues and expenses within its ledger, when in fact such revenues and expenses should have been allocated to, and recorded by, DatPiff. Due to the treatment of Zoeter as a variable interest entity, the effect on the Company’s financial statements was eliminated in consolidation. Following its determination that Zoeter is not a variable interest entity and in connection with the Restatement, the Company has analyzed all transactions beginning March 15, 2009 (the date of transfer of DatPiff.com to DatPiff) through June 30, 2012, to determine which revenues are allocable to DatPiff based on which entity’s property generated the revenues and, because cash from the legacy PayPal account was used to pay expenses of the Company, the Company has also analyzed those transactions to determine the extent to which revenue attributed to Zoeter was used to pay expenses or other obligations of the Company.To the extent to which the Company, Zoeter and DatPiff shared assets in operating their respective businesses during this period, it is impracticable for the Company to attribute the expenses generated by the respective entities or the shared portion of the expenses. and accordingly, the Company has based its allocation of expenses for the shared assets for the fiscal years ended September 30, 2010 and 2011 on the percent of revenues generated by the applicable website and the owner of that website. The Company filed a Current Report on Form 8-K with the SEC on January 15, 2013 to report its determination that the Restatement was necessary, and subsequently filed Current Reports on Form 8-K/A with the SEC on January 28, 2013, February 7, 2013 and February 21, 2013, to provide further information regarding the Restatement in which preliminary information was reported, certain of which the Company has determined to have been erroneous. In particular, in its Current Reports on Form 8-K/A filed with the SEC on February 7, 2013 and February 21, 2013, the Company reported the existence of a receivable from Zoeter of $1,077,000 which, as explained below, among other things resulted from incorrectly recording as amounts owed to the Company $623,279 that had been generated by DatPiff prior to the consummation of the Exchange and therefore properly allocated to Zoeter. The Company has recorded the allocated revenues and expenses from Zoeter within its income statement with a corresponding adjustment to the previously-reported receivable from Zoeter. As set forth on the Company’s restated financial statements, this receivable (shown as accounts receivable, related party, in the restated Consolidated Balance Sheets for the fiscal years ended September 30, 2010 and 2011, set forth below), in the amount of $24,481, comprises $586,430 in allocated revenues offset by $245,161 in allocated cost of sales and $319,118 in allocated operating expenses. The remaining $2,330 relates to cash paid to Marcus Frasier, the Company's CEO primarily for income tax expenses relating to income generated by DatPiff. The previously erroneously reported amount of $1,077,000 included $1,142,996 of revenues generated by DatPiff prior to the Exchange and therefore properly allocable to Zoeter, and did not adjust for post-Exchange expenses allocable to the Company of $519,717. (See Note 5 for additional information regarding this receivable.) The Company has determined that Zoeter is legally obligated to repay the receivable and intends to seek an agreement with Zoeter pursuant to which the receivable will be repaid. Because Zoeter is considered a related party, the Company has recorded the receivable from Zoeter as a reduction in stockholders’ equity in accordance with ASC 310-10-S99-3 (SAB Topic 4.G) and Rule 5-02.30 of Regulation S-X. 8 In addition, because Mr. Frasier is the sole owner of Zoeter, a pass-through entity, the erroneous allocation of revenues to Zoeter resulted in Mr. Frasier being assessed personal income tax on those amounts. As this revenue was actually Company revenue used primarily to pay expenses of the Company, Mr. Frasier incurred these additional taxes on behalf of the Company and the Company therefore reimbursed him for such amounts. As a result of the Restatement, this revenue will now be reported as revenue of the Company in the Company’s tax filings. The Company understands that Zoeter and Mr. Frasier will amend their tax returns to reflect the changes in income and expenses as a result of the Restatement. As such, Mr. Frasier may receive a tax refund for the period for which he was previously reimbursed for tax liabilities by the Company. To the extent that Mr. Frasier does receive a refund, the Company and Mr. Frasier intend to enter into an agreement whereby any such refund will be paid over by Mr. Frasier, up to the amount of the reimbursement that Mr. Frasier had received from the Company. PLEASE NOTE THAT PURSUANT TO ASC 250-10-50-7 WE ARE REQUIRED TO DESCRIBE SEPARATELY HEREIN THE EFFECTS OF ALL PREVIOUS RESTATEMENTS OF THE COMPANY’S FINANCIAL STATEMENTS. ACCORDINGLY, THE INFORMATION SET FORTH UNDER “1. RESTATEMENT” REPRESENTS THE COMPANY’S FNAL RESTATED FINANCIAL STATEMENTS FOR THE APPLICABLE PERIODS. THE INFORMATION SET FORTH UNDER “2. PRIOR RESTATED INFORMATION” REPRESENTS PREVIOUSLY REPORTED INFORMATION THAT IS PRESENTED ONLY TO COMPLY WITH ASC 250-10-50-7 AND IS NO LONGER ACCURATE, DOES NOT REPRESENT THE FINAL RESTATED FINANCIAL STATEMENTS OF THE COMPANY AND SHOULD BE READ ONLY IN CONJUNCTION WITH THE RESTATED FINANCIAL INFORMATION SET FORTH UNDER “1. RESTATEMENT.” 1. RESTATEMENT The following is a summary of the impact of these restatements on the Company’s Consolidated Balance Sheet at June 30, 2012: June 30, 2012 As previously reported Error correction As restated Cash $ 809,675 $ ) (a) $ 798,999 Total current assets $ 1,013,370 $ ) (a) $ 1,002,694 Deferred revenue $ 16,369 $ ) (a) $ 16,032 Accrued expenses and other current liabilities $ 474,882 $ ) (b) $ 365,246 Total current liabilities $ 575,733 $ ) (b) $ 465,760 Retained earnings $ 1,069,560 $ ) (a) $ 764,210 $ ) (b) $ ) (c) $ ) (d) Non-controlling interest $ ) $ 611,844 (a) $ - Total stockholders' equity $ 516,199 $ 321,986 (a) $ 589,761 $ ) (b) $ ) (c) $ ) (d) (a) Deconsolidation of Zoeter. (b) To correct tax provision based on restated net income before provision for income taxes. (c) To record DatPiff revenue and expense previously recorded by Zoeter. (d) To reclassify accounts receivable, related party. 9 The following is a summary of the impact of these restatements on the Company’s Consolidated Statements of Operations for the three months ended June 30, 2012 and 2011: Three months ended June 30, 2012 As previously reported Error correction As restated Advertising and sponsorship revenue $ 967,069 $ 5,777 (a) $ 972,846 Subscriptions and gaming revenue $ 35,110 $ ) (a) $ 34,933 Total revenue $ 1,002,179 $ 5,600 (a) $ 1,007,779 Cost of sales $ 448,137 $ ) (a) $ 435,452 Selling, general and administrative $ 620,366 $ 17,908 (a) $ 636,450 $ ) (c) Total operating expenses $ 631,379 $ 12,075 (a) $ 641,630 $ ) (c) Net loss before income tax benefit $ ) $ 6,210 (a) $ ) $ 1,824 (c) Income tax benefit $ 27,095 $ ) (b) $ 24,065 Net loss $ ) $ 1,436 (a) $ ) $ 1,744 (b) $ 1,824 (c) Net loss attributed to non-controlling interest $ ) $ 78 (a) $ - (a) Deconsolidation of Zoeter. (b) To correct tax provision based on restated net income before provision for income taxes. (c) To reclassify member distributions as compensation expense. Three months ended June 30, 2011 As previously reported Error correction As restated Advertising and sponsorship revenue $ 587,919 $ 76,335 (a) $ 664,254 Subscriptions and gaming revenue $ 86,284 $ ) (a) $ 14,708 Other revenue $ 4,757 $ ) (a) $ - Total revenue $ 678,960 $ 2 (a) $ 678,962 Cost of sales $ 329,370 $ 1 (a) $ 329,371 Selling, general and administrative $ 409,807 $ ) (a) $ 409,440 Total operating expenses $ 431,091 $ ) (a) $ 424,890 Net loss before income tax benefit $ ) $ 6,202 (a) $ ) Income tax benefit $ 18,997 $ 7,358 (b) $ 26,355 Net loss $ ) $ 26,825 (a) $ ) $ ) (b) Net loss attributed to non-controlling interest $ 27,223 $ 5,979 (a) $ - $ 21,244 (c) (a) Deconsolidation of Zoeter. (b) To correct tax provision based on restated net income before provision for income taxes. (c) To record DatPiff revenue and expense previously recorded by Zoeter. 10 The following is a summary of the impact of these restatements on the Company’s Consolidated Statements of Operations for the nine months ended June 30, 2012 and 2011: Nine months ended June 30, 2012 As previously reported Error correction As restated Advertising and sponsorship revenue $ 2,588,179 $ 29,370 (a) $ 2,617,549 Subscriptions and gaming revenue $ 132,818 $ 2,529 (a) $ 135,347 Other revenue $ 20,834 $ ) (a) $ 4,380 Total revenue $ 2,741,831 $ 15,445 (a) $ 2,757,276 Cost of sales $ 999,549 $ ) (a) $ 999,437 Selling, general and administrative $ 1,568,220 $ 4,658 (a) $ 1,570,683 $ ) (d) Research and development $ 3,751 $ ) (a) $ 3,316 Total operating expenses $ 1,603,643 $ ) (a) $ 1,588,170 $ ) (d) Net income before provision for income taxes $ 138,639 $ 28,835 (a) $ 169,669 $ 2,195 (d) Provision for income taxes $ ) $ ) (b) $ ) Net income $ 101,021 $ 10,421 (a) $ 110,271 $ ) (b) $ 2,195 (d) Net (income) attributed to non-controlling interest $ ) $ 16,188 (a) $ - $ 14,971 (c) Net income attributable to Idle Media, Inc. $ 69,862 $ 26,609 (a) $ 110,271 $ ) (b) $ 14,971 (c) $ 2,195 (d) (a) Deconsolidation of Zoeter. (b) To correct tax provision based on restated net income before provision for income taxes. (c) To record DatPiff revenue and expense previously recorded by Zoeter. (d) To reclassify member distributions as compensation expense. 11 Nine months ended June 30, 2011 As previously reported Error correction As restated Advertising and sponsorship revenue $ 1,753,602 $ 228,260 (a) $ 1,981,862 Subscriptions and gaming revenue $ 231,804 $ ) (a) $ 14,708 Other revenue $ 11,164 $ ) (a) $ - Total revenue $ 1,996,570 $ - (a) $ 1,996,570 Cost of sales $ 863,063 $ 56,457 (a) $ 919,520 Selling, general and administrative $ 759,934 $ 3,853 (a) $ 761,441 $ ) (d) Research and development $ 22,062 $ ) (a) $ 19,523 Total operating expenses $ 808,389 $ ) (a) $ 789,857 $ ) (d) Net income before provision for income taxes $ 325,118 $ ) (a) $ 287,193 $ 2,346 (d) Provision for income taxes $ ) $ 19,831 (b) $ ) Net income $ 204,770 $ ) (a) $ 186,676 $ 4,711 (b) $ 2,346 (d) Net (income) attributed to non-controlling interest $ 18,733 $ ) (a) $ - $ ) (c) Net income attributable to Idle Media, Inc. $ 223,503 $ ) (a) $ 186,676 $ 4,711 (b) $ ) (c) $ 2,346 (d) (a) Deconsolidation of Zoeter. (b) To correct tax provision based on restated net income before provision for income taxes. (c) To record DatPiff revenue and expense previously recorded by Zoeter. (d) To reclassify member distributions as compensation expense. 12 The following is a summary of the impact of these restatements on the Company’s Consolidated Statements of Cash Flows for the nine months ended June 30, 2012 and 2011: Nine months ended June 30, 2012 As previously reported Error correction As restated Net income $ 101,021 $ 10,421 (a) $ 110,271 $ ) (b) $ 2,195 (c) Accounts receivable $ 86,176 $ 9,881 (a) $ 96,057 Accounts receivable, related party $ - $ ) (c) $ ) $ ) (d) Accrued expenses and other current liabilities $ ) $ 32,906 (b) $ ) Net cash provided by operating activities $ ) $ ) (a) $ ) $ 11,126 (b) $ 17,166 (c) $ ) (d) Distributions $ ) $ 2,195 (e) $ - Distributions to non-controlling interest holders $ ) $ 194,398 (a) $ - Net cash used in financing activities $ ) $ 244,398 (a) $ - $ 2,195 (e) Net increase in cash $ ) $ 180,541 (a) $ ) $ 11,126 (b) $ 17,166 (c) $ ) (d) $ 2,195 (e) (a) Deconsolidation of Zoeter. (b) To correct tax provision based on restated net income before provision for income taxes. (c) To record DatPiff revenue and expense previously recorded by Zoeter. (d) To reclassify accounts receivable, related party . (e) To reclassify member distributions as compensation expense. Nine months ended June 30, 2011 As previously reported Error correction As restated Net income $ 204,770 $ ) (a) $ 186,676 $ 4,711 (b) $ 2,346 (c) Accounts receivable $ 39,305 $ ) (a) $ 32,023 Accounts receivable, related party $ - $ 17,910 (c) $ ) $ ) (d) Deferred revenue $ 7,191 $ ) (c) $ - Accrued expenses and other current liabilities $ 227,681 $ ) (b) $ 227,583 Net cash provided by operating activities $ 476,858 $ ) (a) $ 477,380 $ 19,248 (b) $ 10,214 (c) $ ) (d) Distributions $ ) $ 2,346 (e) $ - Distributions to non-controlling interest holders $ ) $ 22,608 (a) $ - Net cash used in financing activities $ ) $ 22,608 (a) $ - $ 2,346 (e) Net increase in cash $ 448,766 $ 17,331 (a) $ 474,242 $ 19,248 (b) $ 10,214 (c) $ ) (d) $ 2,346 (e) (a) Deconsolidation of Zoeter. (b) To correct tax provision based on restated net income before provision for income taxes. (c) To record DatPiff revenue and expense previously recorded by Zoeter. (d) To reclassify accounts receivable, related party . (e) To reclassify member distributions as compensation expense. 13 PLEASE NOTE THAT PURSUANT TO FASB ASC 250-10-50-7 WE ARE REPORTING THE EFFECTS OF ALL RESTATED FINANCIALS AS THEY WERE SUBMITTED PREVIOUSLY. THE FOLLOWING CHANGES SET FORTH UNDER “2. PRIOR RESTATED INFORMATION”, AS REPORTED IN THE COMPANY'S REGISTRATION STATEMENT ON FORM 10-A/4 AND AMENDMENT NO. 2 TO THE COMPANY’S QUARTERLY REPORT ON FORM 10-Q/A, HAVE BEEN SUPERSEDED . 2. PRIOR RESTATED INFORMATION Upon completion of the Company’s June 30, 2012 financial statements, accounting errors related to the income tax provisions were discovered that required the restatement of amounts previously reported. The following is a summary of the impact of these restatements on the Company’s Consolidated Statements of Cash Flows for the nine months ended June 30, 2012 and 2011: June 30, 2012 As previously reported Error correction As restated Deferred tax asset $ 67,029 $ ) (a) $ - Accrued expenses and other current liabilities $ ) $ 67,028 (a) $ ) (a) To correct tax provision based on restated net income before provision for income taxes. June 30, 2011 As previously reported Error correction As restated Deferred tax asset $ 6,907 $ ) (a) $ - Accrued expenses and other current liabilities $ 220,774 $ 6,907 (a) $ 227,681 (a) To correct tax provision based on restated net income before provision for income taxes. Critical Accounting Policies Use of estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ significantly from those estimates. Revenue recognition We recognize revenue when all of the following conditions are satisfied: (1) there is persuasive evidence of an arrangement; (2) the service has been provided; (3) the collection of our fees is reasonably assured; and (4) the amount of fees to be paid is fixed or determinable. For online sales, the products or services are considered delivered at the time the products or services are made available, digitally, to the end user. We generate revenues through music download subscriptions available on our website, sales of virtual currency within our online gaming platforms, and the sale of advertising on the Company’s websites. Music Subscriptions and Online Game We operate our games as live services that allow players to play for free. Within these games, players can purchase virtual currency to obtain virtual goods to enhance their game-playing experience. Players can pay for our virtual currency using credits or other payment methods such as credit cards or PayPal. Payments received from our on-line customers are non-refundable. Revenue from sales of virtual currency is recognized at the time the product is made available, digitally, to the end user. 14 Artists and DJs pay for downloading of their music without restriction as well as more prominent placement on the Company’s websites (sponsorship/features). Our music subscriptions are paid in advance, typically for monthly, quarterly or annual duration. Subscription revenue is recognized ratably over the related subscription time period. We estimate chargebacks from third-party payment processors to account for potential future chargebacks based on historical data and record such amounts as a reduction of revenue. Advertising We have contractual relationships with agencies, advertising brokers and certain advertisers for advertisements within certain of our games and websites. We recognize advertising revenue for branded virtual goods and sponsorships, engagement advertisements and offers, mobile advertisements and other advertisements as advertisements are delivered to customers as long as evidence of the arrangement exists, the price is fixed or determinable, and we have assessed collectability as reasonably assured. Price is determined to be fixed or determinable when there is a fixed price in the applicable evidence of the arrangement, which may include a master contract, insertion order, or a third-party statement of activity. For branded virtual goods and sponsorships, we determine the delivery criteria has been met based on delivery information from our internal systems. For engagement advertisements and offers, mobile advertisements, and other advertisements, delivery occurs when the advertisement has been displayed or the offer has been completed by the customer, as evidenced by third-party verification reports supporting the number of advertisements displayed or offers completed. Cash and Cash Equivalents For the purpose of the statements of cash flows, all highly liquid investments with an original maturity of three months or less are considered to be cash equivalents. The carrying value of these investments approximates fair value. Intangible assets The Company capitalizes the costs related to the purchase of software to be used for operations. Amortization is provided over the estimated useful lives of three years using the straight-line method for financial statement purposes. The Company capitalizes the costs associated with the development of the Company’s website pursuant to ASC 350. Other costs related to the maintenance of the website are expensed as incurred. Amortization is provided over the estimated useful lives of three years using the straight-line method for financial statement purposes. The Company reviews the carrying value of intangible assets for impairment whenever events and circumstances indicate that the carrying value may not be recoverable from the estimated future cash flows expected to result from its use and eventual disposition. In cases where undiscounted expected future cash flows are less than the carrying value, an impairment loss is recognized equal to the amount by which the carrying value exceeds the fair value. The factors considered by management in performing this assessment include current operating results, trends and prospects, the manner in which the property is used, and the effects of obsolescence, demand, competition and other economic factors. Based on this assessment there was no impairment as June 30, 2012. June 30, September 30, Software $ $ Less: accumulated amortization ) ) Intangible assets, net $ $ Amortization expense charged to operations was $12,143 and $8,368 for the periods ended June 30, 2012 and 2011, respectively. Fair value of financial instruments The Company adopted the provisions of ASC 820, “
